Appellant was charged with a violation of the liquor laws of Baylor County, and was by a jury assessed a fine of $500.00.
This case is in the same condition, relative to the affidavit and search warrant, as our cause No. 22921, A.D. Jones v. State, this day decided. (Page 546 of this volume.) In both the affidavit and warrant the premises searched, and where the liquor was found, are merely set forth as being the "premises of W. G. Gleghorn." No further connection therewith is shown in either the affidavit or warrant; no allegation of possession, occupation or control over such premises upon the part of appellant.
Under the authorities cited in our No. 22921, A.D. Jones v. State, supra, this judgment is reversed and the cause remanded.